DocuSign Envelope ID: 9C5F8CA8-492B-473A-9DD0-8BF4AD1045EA
                Case 1:21-cr-00080-NGG Document 10 Filed 02/24/21 Page 1 of 2 PageID #: 89




                                                                                               Tor Ekeland
                                                                                     Tor Ekeland Law, PLLC
                                                                                     30 Wall Street, 8th Floor
                                                                                   New York, NY 10005-2205
                                                                                             (718) 737-7264
                                                                                         tor@torekeland.com

                                                       February 24, 2021
            By ECF
            Judge Sanket J. Bulsara.
            United States District Court
            Eastern District of New York
            225 Cadman Plaza East
            Chambers 304N, Courtroom 324N
            Brooklyn, New York 11201


            Re: U.S. v. Mackey - 21-CR-80 – Rule 10(b) Arraignment Waiver Letter Motion

            Dear Judge Bulsara,


                       Defendant Douglass Mackey, through undersigned counsel, and under the Federal Rule

            of Criminal Procedure 10(b), hereby waives his arraignment in the above matter and pleads NOT

            GUILTY.1


                       On February 10, 2021, Mr. Mackey received a copy of the Indictment filed in this case.

            Mr. Mackey knows and understands the accusations against him and has reviewed them with




            1
                Fed.R.Crim.P.10(b)(2).
DocuSign Envelope ID: 9C5F8CA8-492B-473A-9DD0-8BF4AD1045EA
              Case 1:21-cr-00080-NGG Document 10 Filed 02/24/21 Page 2 of 2 PageID #: 90




            undersigned counsel. He is aware he is entitled to be arraigned in open court on this case. Mr.

            Mackey further waives reading of the Indictment in open court.


                    We have discussed this waiver with the Government, and they do not oppose.


                    Mr. Mackey has read the above waiver of arraignment, and states that all information in

            the waiver is true and that he enters a plea of not guilty. He further agrees to exclude the time

            from this filing to the first status conference in this case, or thirty days, whichever comes first.

            He respectfully requests that the Court accept this waiver at its discretion under Federal Rule of

            Criminal Procedure 10(b)(3).


              Date: February 24, 2021
              Brooklyn, New York

                                                                    _______________
                                                                    Douglass Mackey
                                                                    Defendant



                                                                    ________________
                                                                    Tor Ekeland
                                                                    Attorney for Defendant Douglass Mackey




                                          30 Wall Street, 8th Floor ▪ New York, NY 10005
                                                      www.torekeland.com
